Citation Nr: 1606043	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected tendinitis of the right ring finger, secondary to service-connected tendon laceration of the right thumb.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), that granted service connection for tendinitis of the right ring finger and assigned an initial noncompensable disability rating, effective as of July 22, 2009.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

The Veteran's claim was denied by the Board in October 2013.  The Veteran appealed the Board's decision, and in June 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) of the parties vacating the Board's October 2013 decision.  The case was then remanded by the Board in February 2015.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in November 2015, the RO awarded separate service connection for paralysis of the right ring finger, rated at 30 percent, effective as of July 23, 2015.  The RO has separately evaluated the neurological impairment of the right ring finger.  The Veteran has not filed a notice of disagreement contesting the assigned disability rating for the paralysis of the right ring finger.  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the Court held that "[b]ifurcation of a claim generally is within the Secretary's decision."  As such, the Board concludes that the paralysis of the right ring finger was separately adjudicated, and the Board does not have jurisdiction over the issue.

Later in November 2015, the Veteran requested an earlier effective date for the 
award of the separate 30 percent disability rating for the service-connected paralysis of the right ring finger.  This matter has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The Veteran's tendinitis of the right ring finger is manifested by arthritis, decreased range of motion, a flexion deformity, and painful movement.


CONCLUSION OF LAW

The criteria for a compensable disability rating for tendinitis of the right ring finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 

3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2009, December 2009, August 2014, and April 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in a May 2010 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in February 2015 in order to obtain additional medical treatment records, to afford the Veteran the opportunity to provide employment records, and afford the Veteran a VA examination so as to assess the severity of his right ring finger disability.  Thereafter, additional treatment records were associated with the claims file; the Veteran was notified in April 2015 that he may submit employment records (no such records were received), and the Veteran was afforded a VA examination in July 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

The Veteran is right hand dominant; his left hand is his minor extremity.  The tendinitis in the right ring finger has been rated as noncompensable under Diagnostic Code 5230 which provides the rating criteria for limitation of motion of the ring or little finger.  Under this diagnostic code provision, a noncompensable disability rating is to be assigned for any limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic code provision, a 10 percent disability rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must 

be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent disability rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (f) (2015).

Additionally, Diagnostic Code 5227 provides the rating criteria for ankylosis of the ring or little finger.  Under this diagnostic code provision, a noncompensable disability rating is assigned for both favorable and unfavorable ankylosis of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015).

A compensable disability rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  With ankylosis, it must also be considered whether an additional disability rating is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216 (2015).  In other words, in order to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, such should be rated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the ring finger warrants a 10 percent disability rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent disability rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2015).

A VA examination report dated in June 2009 shows that the Veteran reported persistent pain of the right hand over the ring finger to the right wrist, along with weakness and limitation of motion.  He described severe flare-ups every two to three weeks lasting three to seven days, during which use of the right hand must be curtailed to recover.  Right ring metacarpal phalangeal joint range of motion was from zero to 90 degrees, with pain from 60 to 90 degrees.  Right ring proximal interphalangeal joint range of motion was from zero to 100 degrees, with pain from 70 to 90 degrees.  Right ring distal interphalangeal joint range of motion was from five to 60 degrees actively, and from zero to 70 degrees, passively; with pain starting at 40 degrees.  There was no additional loss of motion on repetitive use.   X-rays revealed a healed fracture of the fifth metacarpal; slight to moderate degenerate change in the distal interphalangeal joint; and small linear foreign body in the distal soft tissue pulp of the right ring finger.  The examiner added that there were significant effects on usual occupation manifested by decreased manual dexterity, problems with lifting, problems with lifting and carrying, decreased strength and pain.  The Veteran was said to have modified his duty for when his hand is bothering him, using mainly the left hand for tasks (80 days per year of this limited duty).  There is mild to moderate effects on usual daily activities, with a severe effect on exercise (loss of grip strength during weight lifting).

A VA examination report dated in February 2010 shows that the Veteran had pain in the right ring finger, specifically around the proximal interphalangeal joint and proximally along the tendon with any type of range of motion.  There was reported loss of strength in the hand and pain when gripping or lifting objects.  There was tenderness to palpation at the proximal interphalangeal and metacarpal phalangeal joints of the right ring finger.  Flexion of the right ring finger was 90 degrees at the metacarpophalangeal joint, 50 degrees at the proximal interphalangeal joint, and 80 degrees at the distal interphalangeal joint, with pain in the last 10 degrees of each of these modalities.  Repetitive range of motion testing caused no change in baseline range of motion or pain values for the right ring finger.  The diagnosis was tendinitis of the right ring finger, secondary to a service-connected tendon laceration of the right thumb.

A VA examination report dated in July 2015 shows that the Veteran provided a history of a flexor tendon transfer across to the thumb to replace a prior lacerated and lost thumb flexor tendon.  His main difficulty was currently said to be with pain, weakness, and spasms of the thumb at the base around the area of the thenar eminence and also the radiocarpal ligament distribution.  The Veteran indicated that he worked at his own business as a dry cleaner, which involved lifting a lot of weight with his hands and fingers.  He described that he would have to work by using both hands to grip and carry large numbers of coat hangers and clothes, which weighed a pretty fair amount.  He also described radiation of pain plus cramping spasms that would occur in the ring finger base at the metacarpophalangeal joint.
 
Physical examination of the right ring finger revealed tenderness to palpation at the proximal interphalangeal joint, the metacarpophalangeal joint, and along the tendon sheath proximally to proximal interphalangeal joint two to three centimeters.  There was no ankylosis present.  Right ring metacarpal phalangeal joint range of motion was from zero to 90 degrees.  Right ring proximal interphalangeal joint range of motion was from 15 to 100 degrees.  Right ring distal interphalangeal joint range of motion was from 15 to 60 degrees.  Limitation of motion was said to limit the Veteran's ability to lift more than seven pounds.  The examiner indicated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner added that the question of whether pain, weakness, fatigability or incoordination significantly limited 
functional ability with repeated use over time could not be addressed without mere speculation as the Veteran was not having a flare-up on examination.  Diagnostic testing revealed degenerative arthritis of the right hand.  The examiner added that the functional impact of the disability was described by the Veteran as an inability to grasp for more than a few repetitions using the right hand in his dry cleaning business or to type at a computer keyboard using the right index finger causing him to over-work the otherwise uninjured left hand.  The examiner further noted that clerical occupations were otherwise neither limited nor precluded and sedentary occupations were otherwise neither limited nor precluded.

Having carefully considered the medical and lay evidence of record, the Board finds that a compensable disability rating for the service-connected tendinitis of the right ring finger is not warranted.  In this regard, the Board initially notes that, as noted above, the Veteran has been awarded separate service connection for paralysis of the right ring finger, and that the neurological manifestations of the right ring finger disability are not currently before the Board.

With regard to the rating the disability under Diagnostic Codes 5227 or 5230, a noncompensable disability rating is the highest permissible disability rating allowed for ankylosis or limitation of motion.  When the evaluation of a disability is based upon limitation of motion, such as under Diagnostic Code 5230, the Board must also consider in conjunction with the otherwise applicable diagnostic code provisions, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206.  However, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion of the major right ring finger and, therefore, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether the Veteran would be entitled to a higher or separate rating under Diagnostic Code 5003 for degenerative arthritis.  A 10 percent disability rating is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The Veteran's right ring finger disability is manifested by painful motion.  However, he is already receiving a 10 percent disability rating for limitation of motion of the right thumb under Diagnostic Code 5228.  As the thumb and right ring finger are part of the same minor joint group, an additional disability rating cannot be added.  Moreover, the evidence does not show the involvement of two or more major joints, or two or more minor joint groups.  

The Board has also considered whether rating as amputation is warranted.  Pursuant to Diagnostic Code 5155, amputation of the ring finger with metacarpal resection (more than one-half of the bone lost) warrants a 20 percent disability rating, and without metacarpal resection, at proximal interphalangeal joint or proximal thereto warrants a 10 percent disability rating.  However, the VA examiners of record have not found that the Veteran would not be equally well served by amputation and, as such, the Board finds that the ring finger disability is not equivalent to amputation. Therefore, entitlement to an initial compensable disability rating for residuals of right ring finger tendinitis must be denied.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the right ring finger tendinitis warranted a compensable disability rating.

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, a TDIU is not raised in an increased 
disability rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Under Rice, the Court also held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the Veteran has not contended that he is unemployable solely due to his right ring finger disability and the evidence of record indicates that the Veteran continues to be employed in his own dry cleaning business.  Therefore, the matter of entitlement to a TDIU due to the right ring finger is not raised.

Finally, the Board finds that the Veteran's right ring finger tendinitis does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right ring finger tendinitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, it is noted that in September 2015, the Veteran was awarded separate service connection for paralysis of the right ring finger.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A compensable disability rating for tendinitis of the right ring finger is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


